Citation Nr: 0630198	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  00-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1965 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board considered this appeal in June 2001 and again in 
June 2003, determining that additional development was 
required.  The matter was remanded and the RO performed all 
requested development.  The issue on appeal remains denied 
and is properly returned to the Board for appellate 
consideration.  


FINDING OF FACT

A diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
is not established. 


CONCLUSION OF LAW

PTSD was not incurred in service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).

Veterans Claims Assistance Act

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are November 2001, November 2002 and July 2003 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claim for 
service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  The letters provided the substantive standard 
to validate the veteran's PTSD claim, instructed the veteran 
to identify any pertinent evidence in his possession, and 
indicated which portion of that information should be 
provided by the claimant, and which portion VA would obtain 
on the claimant's behalf.  The letters also substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (applying VCAA notice requirements to 
all five elements of a service connection claim.)  In terms 
of notification regarding the required downstream elements 
identified in Dingess, issues related to the degree of 
disability and effective date are rendered moot based on the 
denial below. 

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retains 
the right to VCAA content-compliant notice and proper 
subsequent VA process.  Id.  In this case, an application was 
received in February 1999.  Thereafter, the RO provided 
notice in November 2001, November 2002 and July 2003.  
Therefore, under the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions of the VCAA.  The 
record in this case includes service medical records, VA 
treatment records and VA psychological examinations from June 
1999, May 2005 and June 2005.  The examination reports of 
record contain sufficient information to decide the issue on 
appeal; no further examinations are required since competent 
evidence of a current disability is lacking.  Massey v. 
Brown, 7 Vet. App. 204 (1994), 38 U.S.C.A. § 5103A(d).

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD incurred as a result of a March 1966 
mortar attack at Vung Tau airfield in Vietnam.  The United 
States Armed Services Center for Research of Unit Records 
(USACRUR) confirmed that Vung Tau airfield did in fact come 
under enemy mortar attack while the veteran was in Vietnam.  

In addition to a credible supporting evidence of an in-
service stressor, service connection for PTSD also requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), and a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor. 

As there is credible supporting evidence of an in-service 
stressor, the remaining question is whether there is medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), and a link, established by medical evidence, 
between the current symptoms and an in-service stressor. 

The veteran was first diagnosed as having post-traumatic 
syndrome by a private physician, G.H.W, MD., in April 2000.  
In May 2000, the same physician found PTSD.  However the 
physican did not identify either PTSD symptomatology or a 
stressor to support the diagnosis. 

The conclusionary nature of the diagnosis without a 
supporting rationale and the lack of any specific factual 
basis cited by the physician, for example, identification of 
the stressor, discount the credibility of the finding of 
PTSD.  For this reason, the Board rejects the evidence as 
favorable to the claim. 

In contrast, two VA examiners specifically considered the 
veteran's in-service stressors and provided carefully 
reasoned and well-supported analyses of the veteran's 
condition based on a review of his service and medical 
history.  Both VA examiners in June 1999 and in June 2005 
concluded that the veteran did not meet the criteria for a 
PTSD diagnosis.  During the June 1999 examination, the 
veteran denied any psychiatric history related to PTSD, but 
reported symptoms of depression, irritability, and alcohol 
dependence.  The examiner noted that the veteran exhibited 
features of anxiety, alcohol and nicotine dependence, but 
specifically stated that the veteran did not meet the 
criteria for a PTSD diagnosis.  

While the VA examiner in June 2005 found that the veteran has 
severe impairments in his ability to work and socialize, his 
condition was not attributed to PTSD.  The examiner also 
specifically found that the veteran did not meet the DSM-IV 
criteria to establish a PTSD diagnosis, and that his verified 
stressor was not responsible for any post-traumatic symptoms.

Accordingly, the Board finds the opinions provided by the VA 
examiners in June 1999 and June 2005 to be far more probative 
than any other evidence of record.  Further, the VA examiners 
had the benefit of being able to thoroughly review the 
veteran's entire medical record before concluding that the 
veteran did not currently have PTSD.  

As the June 1999 and June 2005 reports of VA examination 
oppose, rather than support, the claim, the preponderance of 
the evidence is against the claim.  And in the absence of 
medical evidence that the veteran currently has PTSD, there 
is no valid claim for service connection.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for PTSD is denied.


____________________________________________
GEROGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


